UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6799


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM R. ABBOTT, a/k/a Rusty Abbott, a/k/a panthers_one@yahoo.com, a/k/a
bigruss912@hotmail.com,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:07-cr-00214-RGD-JEB-1)


Submitted: October 19, 2021                                   Decided: October 22, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William R. Abbott, Appellant Pro Se. Jacqueline Romy Bechara, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William R. Abbott appeals the district court’s order denying his motion to

reconsider a prior order denying his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). We have reviewed the record and find no reversible error. Therefore, we

affirm for the reasons stated by the district court. United States v. Abbott, No. 2:07-cr-

00214-RGD-JEB-1 (E.D. Va. Apr. 26, 20210). We deny Abbott’s motion to expedite as

moot and we dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2